850 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mohamed Khairy Mohamed ZAYED, Jr., Defendant-Appellant.
No. 87-7759.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  June 24, 1988.

Mohamed Khairy Mohamed Zayed, Jr., appellant pro se.
John Warren Stone, Jr.  (Office of the United States Attorney), for appellee.
Before K.K. HALL, JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
Mohamed Khairy Mohamed Zayed, Jr. appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Zayed, C/A No. 87-108-G;  CR Nos. 86-152-01-WS;  86-143-01-G (M.D.N.C. Nov. 2, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.